Motion for Rehearing En Banc Denied as Moot; Opinion of February 6, 2018,
Withdrawn; Affirmed in Part, Reversed and Rendered in Part, and Substitute
Opinion filed June 14, 2018.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-16-00119-CV

                COCHRAN INVESTMENTS, INC., Appellant
                                       V.

           CHICAGO TITLE INSURANCE COMPANY, Appellee

                    On Appeal from the 80th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2014-04631

                   SUBSTITUTE OPINION
      We deny as moot appellee Chicago Title Insurance Company’s motion for
rehearing en banc. We withdraw our opinion dated February 6, 2018, and issue the
following substitute opinion. Our disposition remains the same.

      Appellee Chicago Title Insurance Company sued Cochran Investments, Inc.
as subrogree of Michael Ayers, who purchased a duplex from Cochran in 2011.
After a bench trial, the trial court found that Cochran breached (1) the covenant of
seisin implied in the special warranty deed that conveyed the duplex to Ayers; and
(2) the residential sales contract executed in connection with the duplex’s sale.

      Cochran filed a third-party petition against EMC Mortgage LLC in the same
proceeding.1 The duplex previously was subject to a deed of trust held by EMC,
which had foreclosed on the duplex in 2010. Cochran purchased the property at a
foreclosure sale before he sold it to Ayers. Cochran sought indemnity from EMC;
the trial court granted summary judgment in favor of EMC on Cochran’s claim.

      We affirm the trial court’s November 9, 2015 final judgment insofar as it
grants EMC’s motion for summary judgment because Cochran does not address
EMC’s summary judgment grounds on appeal.

      We reverse the trial court’s final judgment insofar as it assesses liability
against Cochran. Chicago Title’s claim for breach of the covenant of seisin is not
viable because the special warranty deed that conveyed the duplex to Ayers did not
imply the covenant of seisin. Chicago Title’s breach of contract claim is not viable
because, under the merger doctrine, the parties’ residential sales contract merged
with the special warranty deed when Ayers accepted the deed’s delivery. The special
warranty deed delineates the parties’ rights; Chicago Title cannot rely on the sales
contract to expand these rights.

      We render a take-nothing judgment in favor of Cochran.

                                      BACKGROUND

      This dispute arises from the 2011 sale of a duplex previously subject to
foreclosure.


      1
          JPMorgan Chase Bank, N.A. is successor by merger to EMC Mortgage LLC.

                                             2
I.       Foreclosure and Subsequent Sale

         William England and Medardo Garza owned an east Houston duplex in equal
 shares. Ownership of the duplex was subject to a deed of trust held by EMC.

         England conveyed his one-half interest in the duplex to Garza in September
 2009.

         An involuntary bankruptcy proceeding was commenced against England in
 December 2009. England’s conveyance of his interest in the duplex was set aside
 as a fraudulent transfer.

         EMC foreclosed its lien on the duplex in December 2010 and the duplex was
 sold at a foreclosure sale to Cochran for approximately $36,000.

         Cochran sold the duplex to Ayers in June 2011 for $125,000. Cochran and
 Ayers executed a residential sales contract and title was conveyed through a special
 warranty deed. The deed’s granting clause states:

         That Cochran Investments, Inc. . . . has GRANTED, SOLD AND
         CONVEYED and by these presents does hereby GRANT, SELL AND
         CONVEY unto Grantee, all of that certain tract of land lying and being
         situated in Harris County, Texas described as follows . . . .

 The granting clause is followed by a description of the property. The deed also
 includes a special warranty clause that states:

         Grantor does hereby bind Grantor and Grantor’s successors and assigns
         to WARRANT AND FOREVER DEFEND, all and singular the
         Property, subject to the matters stated herein, unto Grantee and
         Grantee’s successors and assigns, against every person whomsoever
         lawfully claiming or to claim the same or any party thereof by, through
         and under Grantor, but not otherwise.
 (emphasis in original). In connection with Ayers’s purchase of the duplex, Chicago
 Title issued an Owner’s Policy of Title Insurance. Chicago Title agreed to “pay

                                           3
  [Ayers] or take other action if [Ayers] ha[d] a loss resulting from a covered title
  risk.”

           The trustee overseeing England’s bankruptcy proceeding sued EMC and
  Cochran in June 2011, asserting that the foreclosure sale and Cochran’s subsequent
  purchase of the duplex violated the bankruptcy proceeding’s automatic stay. The
  suit was amended to add Ayers as a defendant. Ayers filed a title insurance claim
  pursuant to the policy issued by Chicago Title, which assumed Ayers’s defense in
  the proceeding.

           On the bankruptcy trustee’s motion, the bankruptcy court dismissed with
  prejudice the suit against EMC, Cochran, and Ayers in September 2012. To secure
  dismissal, Chicago Title paid $45,000 to the bankruptcy trustee and $20,000 to
  Garza in exchange for a transfer of their interests in the duplex to Ayers.

II.        The Underlying Action

           Chicago Title sued Cochran in February 2014 and sought to recover as
  Ayers’s subrogree under the title insurance policy. Chicago Title asserted claims for
  breach of the implied covenant of seisin, breach of contract, money had and received,
  and unjust enrichment.

           Cochran answered and filed a third-party petition seeking indemnification
  from EMC.

           EMC filed a traditional and no-evidence motion for summary judgment on
  Cochran’s indemnity claim. See Tex. R. Civ. P. 166a(c), (i). The trial court signed
  an order granting EMC’s summary judgment motion in October 2014. The trial
  court’s order did not specify whether it was granting EMC’s traditional or no-
  evidence summary judgment motion. The trial court’s October 2014 order granting



                                            4
EMC’s summary judgment motion was incorporated into its November 2015 final
judgment.

       Chicago Title and Cochran proceeded to a bench trial in October 2015. The
trial court found in favor of Chicago Title and concluded that Chicago Title was
subrogated to the rights of Ayers. In its final judgment signed on November 9, 2015,
the trial court found that Cochran breached (1) the covenant of seisin implied in the
special warranty deed that conveyed the duplex to Ayers; and (2) the residential sales
contract executed in connection with the duplex’s sale. The trial court assessed
against Cochran $125,000 in actual damages and $11,000 for Chicago Title’s
reasonable and necessary attorney’s fees.

       In its oral rendition of judgment following the bench trial’s conclusion, the
trial court stated that Chicago Title’s claim for money had and received was barred
by the applicable statute of limitations. The trial court’s final judgment did not
expressly address Chicago Title’s claims for money had and received and unjust
enrichment. The final judgment included a Mother Hubbard clause stating that the
judgment “disposes of all claims by and against all parties” and that “[a]ll relief not
granted herein is denied.”2

       After the trial court signed its final judgment, Cochran timely requested
findings of fact and conclusions of law. See Tex. R. Civ. P. 296. The trial court did




       2
          If there has been a “full trial on the merits either to the bench or before a jury,” a Mother
Hubbard clause “indicates the court’s intention to finally dispose of the entire matter . . . .”
Lehmann v. Har-Con Corp., 39 S.W.3d 191, 204 (Tex. 2001). The final judgment’s Mother
Hubbard clause indicates the trial court’s intent to dispose of Chicago Title’s claims for money
had and received and unjust enrichment without assessing liability against Cochran for these
claims. Chicago Title does not challenge the trial court’s failure to award damages based on its
money had and received and unjust enrichment claims, nor does it argue these two claims as an
alternative basis for judgment in its favor. We therefore do not address these claims on appeal.

                                                  5
not file findings of fact or conclusions of law and Cochran did not file a notice of
past due findings and conclusions. See Tex. R. Civ. P. 297.

                                       ANALYSIS

      Cochran requested findings of fact and conclusions of law pursuant to Texas
Rule of Civil Procedure 296, but failed to file a notice of past due findings of fact
when the trial court did not make the requested findings. See Tex. R. Civ. P. 296,
297. “[W]hen no findings of fact or conclusions of law are filed or properly
requested, it is implied that the trial court made all the necessary findings to support
its judgment.” Mays v. Pierce, 203 S.W.3d 564, 571 (Tex. App.—Houston [14th
Dist.] 2006, pet. denied). Because a complete reporter’s record is part of the
appellate record in this case, Cochran nevertheless may challenge the legal and
factual sufficiency of the trial court’s findings. Id.

      Cochran asserts a variety of arguments challenging the law and evidence
underlying Chicago Title’s claims for breach of contract and breach of the implied
covenant of seisin:

            Res judicata bars Chicago Title’s claims.
            The deed that conveyed the duplex to Ayers did not imply the covenant
             of seisin.
            Ayers was not evicted nor did he receive a judgment in his favor as
             necessary to recover on a breach of warranty claim.
            The trial court erred by assessing damages against Cochran for the
             entire purchase price paid by Ayers since there was only a partial failure
             of title.
            The merger doctrine bars Chicago Title’s breach of contract claim.
            No authority permits Chicago Title’s recovery of attorney’s fees.
            The evidence does not support Chicago Title’s recovery on a breach of
             contract theory.


                                            6
We conclude that (1) the deed that conveyed the duplex to Ayers did not imply the
covenant of seisin; and (2) the merger doctrine bars recovery for a breach of contract.
Therefore, we do not address Cochran’s other arguments on appeal.

       Cochran also asserts that the trial court erred in granting EMC’s motion for
summary judgment. Because Cochran’s arguments on appeal do not address the
bases underlying EMC’s motion for summary judgment, we affirm the trial court’s
order granting EMC’s motion.

       Our original opinion in this case was issued on February 6, 2018. Chicago
Title filed a motion for rehearing en banc in which it argued that (1) the special
warranty deed that conveyed the duplex to Ayers implied the covenant of seisin; and
(2) the residential sales contract’s inclusion of a savings clause renders the merger
doctrine inapplicable. Chicago Title cited additional cases to support its argument
regarding the implied covenant of seisin, which we address below.                 We do not
address Chicago Title’s argument regarding the residential sales contract’s savings
clause because this argument was not raised in Chicago Title’s appellate brief and
was asserted for the first time in its motion for rehearing en banc. See AVCO Corp.,
Textron Lycoming Reciprocating Engine Div. of AVCO Corp. v. Interstate Sw., Ltd.,
251 S.W.3d 632, 767 (Tex. App.—Houston [14th Dist.] 2007, pet. denied)
(“Generally, we do not base our rulings on arguments raised for the first time on
rehearing.”); FCLT Loans, L.P. v. Estate of Bracher, 93 S.W.3d 469, 485 n.14 (Tex.
App.—Houston [14th Dist.] 2002, no pet.) (“An issue raised for the first time in a
motion for rehearing is too late to be considered.”).3



       3
         Moreover, we are not required to make an independent search of the record for evidence
supporting a party’s position. See Tex. R. App. P. 38.1(i); 38.2(a); Univ. Gen. Hosp., L.P. v.
Prexus Health Consultants, LLC, 403 S.W.3d 547, 557 n.6 (Tex. App.—Houston [14th Dist.]
2013, no pet.).

                                              7
I.      Covenant of Seisin

        Cochran asserts that the deed conveying the duplex to Ayers did not imply the
 covenant of seisin.

        A covenant is implied in a real property conveyance if “it appears from the
 express terms of the contract that ‘it was so clearly within the contemplation of the
 parties that they deemed it unnecessary to express it,’ and therefore they omitted to
 do so, or ‘it must appear that it is necessary to infer such a covenant in order to
 effectuate the full purpose of the contract as a whole as gathered from the written
 instrument.’” HECI Expl. Co. v. Neel, 982 S.W.2d 881, 888 (Tex. 1998) (quoting
 Danciger Oil & Ref. Co. v. Powell, 154 S.W.2d 632, 635 (Tex. 1941)). A covenant
 “will not be implied simply to make a contract fair, wise, or just.” Universal Health
 Servs., Inc. v. Renaissance Women’s Group, P.A., 121 S.W.3d 742, 748 (Tex. 2003).

        The implied covenant of seisin is “an assurance to the grantee that the grantor
 actually owns the property being conveyed, in the quantity and quality which he
 purports to convey, and it is breached if the grantor does not own the estate that he
 undertakes to convey.” Jackson v. Wildflower Prod. Co., 505 S.W.3d 80, 89 n.12
 (Tex. App.—Amarillo 2016, pet. denied) (citing Reyes v. Booth, No. 11-00-00391-
 CV, 2003 WL 21663708, at *2 (Tex. App.—Eastland July 17, 2003, no pet.) (mem.
 op.)).4 The covenant of seisin rarely has been applied in recent breach of covenant
 cases in Texas. See Lykken v. Kindsvater, No. 02-13-00214-CV, 2014 WL 5771832,
 at *3 n.5 (Tex. App.—Fort Worth Nov. 6, 2014, no pet.) (per curiam) (mem. op.).5


        4
          In Texas case law, “seisin” has also been spelled “seisen,” “seizin,” and “seizen.” See
 Lykken v. Kindsvater, No. 02-13-00214-CV, 2014 WL 5771832, at *3 (Tex. App.—Fort Worth
 Nov. 6, 2014, no pet.) (per curiam) (mem. op.).
        5
           Our research found approximately 15 cases from the past 50 years addressing the
 covenant of seisin, none of which are from this Court. See also Lykken, 2014 WL 5771832, at *3
 n.5 (noting that the covenant of seisin is “relatively uncommon” and applied in “only about sixteen
                                                 8
       The covenant of seisin operates in the present and is breached by the grantor
at the time the instrument is made if he does not own the property that he undertakes
to convey. Childress v. Siler, 272 S.W.2d 417, 420 (Tex. Civ. App.—Waco 1954,
writ ref’d n.r.e.). The covenant of seisin is synonymous with the covenant of good
right to convey. Id.

       To determine whether a conveyance implies the covenant of seisin, courts
analyze the conveyance’s language. See Peck v. Hensley, 20 Tex. 673, 677 (Tex.
1858); Johns v. Karam Dev., Inc., 381 S.W.2d 933, 936 (Tex. Civ. App.—El Paso
1964, writ ref’d n.r.e.); Childress, 272 S.W.2d at 420. A deed implies the covenant
of seisin if the grantor includes in the conveyance a representation or claim of
ownership. See Peck, 20 Tex. at 674, 677; Johns, 381 S.W.2d at 934, 936; Childress,
272 S.W.2d at 419-20; see also Jackson, 505 S.W.3d at 94 (describing the covenant
of seisin as a “representation or claim of ownership”).

       In Peck v. Hensley, the granting clause of the deed at issue “show[ed] a perfect
chain of title” and stated that the grantors “hereby declare that we have good and full
power so to sell and dispose of the said tract of land.” Peck, 20 Tex. at 674, 677.
“Looking to the intention of the parties, as manifested by the words of the deed,” the
Court concluded that “it was the intention of the grantors . . . to covenant, as the
words import, that they had good right to convey the land described in the deed.”
Id. at 677.

       Employing a similar analysis, the court in Johns v. Karam Development, Inc.
determined that the appellant’s assignment of an oil and gas lease implied the
covenants of seisin and of good right to convey. Johns, 381 S.W.2d at 936. The
court’s opinion incorporated the assignment’s granting clause, which stated that “the


cases in Texas in the past fifty years”)

                                           9
said lease and all rights thereunder or incident thereto are now owned by [appellant]”
and that “the lawful owner of said lease and rights and interest thereunder . . . has
good right and authority to sell and convey the same.” Id. at 934, 936. The court
also noted a letter appellant wrote contemporaneously with the execution of the
assignment stating that he “guarantee[d] and warrant[ed] that [he] [was] the lawful
owner and holder of the aforementioned right and interest under the original lease.”
Id. The court concluded that “[t]he language appellant used in his assignment of the
. . . lease and in the contemporary letter relative to the assignment amounted to
covenants of seizin and of good right to convey.” Id. at 936.

      Likewise, the court in Childress v. Siler concluded that the following language
in the assignment of an oil and gas lease implied the covenant of seisin:

      [A]nd . . . [seller] does covenant with [buyer] that he is the lawful owner
      of the said lease and rights and interest thereunder . . . ; that [seller] has
      good right and authority to sell and convey the same . . . .

Childress, 272 S.W.2d at 419-20. This language, the court stated, “reveals that it
was covenanted or promised that the seller was the lawful owner of the said lease”
and “amount[ed] to [a] covenant[] of seizin.” Id. at 420.

      Here, unlike the conveyances analyzed in Peck, Johns, and Childress, the deed
at issue does not represent or claim ownership on behalf of Cochran. See Peck, 20
Tex. at 677; Johns, 381 S.W.2d at 936; Childress, 272 S.W.2d at 420. The deed’s
granting clause states only that:

      Cochran Investments, Inc. . . . has GRANTED, SOLD AND
      CONVEYED and by these presents does hereby GRANT, SELL AND
      CONVEY unto Grantee, all of that certain tract of land lying and being
      situated in Harris County, Texas . . . .
The granting clause’s use of the words “grant” and “convey” does not imply the
covenant of seisin.    Texas Property Code section 5.023(a) delineates the two

                                           10
covenants implied by a conveyance’s use of these words:

       (a) Unless the conveyance expressly provides otherwise, the use of
           “grant” or “convey” in a conveyance of an estate of inheritance or
           fee simple implies only that the grantor and the grantor’s heirs
           covenant to the grantee and the grantee’s heirs or assigns:
              1. that prior to the execution of the conveyance the grantor has
                 not conveyed the estate or any interest in the estate to a person
                 other than the grantee; and
              2. that at the time of the execution of the conveyance the estate
                 is free from encumbrances.6

Tex. Prop. Code Ann. § 5.023(a) (Vernon 2014). Chicago Title does not allege that
Cochran conveyed the duplex to a person other than Ayers or that the duplex was
subject to encumbrances.

       Because the deed that conveyed the duplex to Ayers does not represent or
claim that Cochran is the owner of the property, it does not imply the covenant of
seisin. See Peck, 20 Tex. at 677; Johns, 381 S.W.2d at 936; Childress, 272 S.W.2d
at 420.

       Chicago Title cites several cases on rehearing to support its contention that
the deed conveying the duplex to Ayers implied the covenant of seisin. We conclude
that these cases are distinguishable.

       Chicago Title cites Childress v. Siler but, as discussed above, the Childress
court’s basis for implying the covenant of seisin was language in the assignment
representing that the seller was “the lawful owner of the said lease and rights and
interest thereunder.” Childress, 272 S.W.2d at 420. The deed conveying the duplex
to Ayers does not contain a similar representation regarding ownership.


       6
        “Encumbrance” is defined to include “a tax, an assessment, and a lien on real property.”
Tex. Prop. Code Ann. § 5.024 (Vernon 2014).

                                              11
      Chicago Title also relies on Lykken v. Kindsvater, 2014 WL 5771832, Barron
ex rel. Maness v. Purnell Morrow Co., No. 05-98-01828-CV, 2001 WL 637818
(Tex. App.—Dallas June 11, 2001, no pet.) (mem. op., not designated for
publication), and Fender v. Farr, 262 S.W.2d 539 (Tex. Civ. App.—Texarkana
1953, no writ).

      In each of these cases, the plaintiff’s suit against the defendant for breach of
the covenant of seisin was based on a prior conveyance by the defendant before the
defendant conveyed the property to the plaintiff — a situation falling within the
scope of the implied covenant described in Texas Property Code section 5.023(a).
See Tex. Prop. Code Ann. § 5.023(a) (use of “grant” or “convey” in conveyance
implies that “prior to the execution of the conveyance the grantor has not conveyed
the estate or any interest in the estate to a person other than the grantee”); Lykken,
2014 WL 5771832, at *1; Barron ex rel. Maness, 2001 WL 637818, at *1; Fender,
262 S.W.2d at 540. The decisions in Barron ex rel. Maness and Fender expressly
incorporate Texas Property Code section 5.023(a) into their analyses. See Barron
ex rel. Maness, 2001 WL 637818, at *3 (“even though appellants did not expressly
warrant title, their use of ‘grant’ implies the warranty against previous conveyance
provided by section 5.023 and the covenant of seizin”); Fender, 262 S.W.2d at 543
(stating that “appellant’s case also finds finality” in the statutory predecessor to
Texas Property Code section 5.023(a)).

      Unlike the defendants in Lykken, Barron ex rel. Maness, and Fender, Chicago
Title does not allege that Cochran conveyed the duplex before conveying it to Ayers.
These cases do not support the conclusion that Cochran is liable for breach of the
implied covenant of seisin under the circumstances present here.

      Finally, Chicago Title cites Jackson v. Wildflower Production Co., 505
S.W.3d 80, and Chesapeake Expl., L.L.C. v. Dallas Area Parkinsonism Soc’y, Inc.,

                                         12
  No. 07-10-0397-CV, 2011 WL 3717082 (Tex. App.—Amarillo Aug. 24, 2011, no
  pet.) (mem. op.). These cases do not guide our decision because neither examines
  the specific issue presented here — whether the defendant breached the implied
  covenant of seisin.

        Unlike the conveyances in Peck, Johns, and Childress, the deed that conveyed
  the duplex to Ayers does not represent or claim ownership on behalf of Cochran.
  Although the deed includes the words “grant” and “convey,” Chicago Title does not
  allege that Cochran previously conveyed the property as necessary to fall within the
  scope of the implied covenant described in Texas Property Code section 5.023. See
  Tex. Prop. Code Ann. § 5.023. In light of the Supreme Court of Texas’s admonition
  against implied covenants that are not clearly expressed, as well as the limited
  jurisprudence addressing the covenant of seisin, we reverse and render judgment in
  favor of Cochran on Chicago Title’s claim for breach of the covenant of seisin.

II.     Breach of Contract

        Cochran asserts that the merger doctrine bars Chicago Title’s breach of
  contract claim.

        Under the merger doctrine, the conveyance provisions in a contract for the
  sale of real property “merge into the deed executed in accordance with the contract.”
  Devon Energy Prod. Co. v. KCS Res., LLC, 450 S.W.3d 203, 211 (Tex. App.—
  Houston [14th Dist.] 2014, pet. denied) (citing Alvarado v. Bolton, 749 S.W.2d 47,
  48 (Tex. 1988)). After delivery and acceptance, deeds are generally regarded as the
  final expression of the parties’ agreement and the sole repository of the terms on
  which they have agreed. Smith v. Harrison Cty., 824 S.W.2d 788, 793 (Tex. App.—
  Texarkana 1992, no writ). The merger doctrine requires courts “to look to the deed
  alone in evaluating the parties’ respective rights even if the terms of the deed vary
  from the contract.” Devon Energy Prod. Co., 450 S.W.3d at 211.
                                           13
         Where a party’s contract claim “involves the scope of the conveyance itself”
   and analyzes whether the property was conveyed, it is barred by the merger doctrine.
   Id. at 214. The merger doctrine applies only in the absence of fraud, accident, or
   mistake. Givens v. Ward, 272 S.W.3d 63, 68 (Tex. App.—Waco 2008, no pet.).

         Here, the trial court’s final judgment does not state which particular
   contractual provision Cochran breached. Chicago Title’s pleadings and the evidence
   at trial indicate that the breach was premised on the contract’s conveyance
   provisions. Chicago Title’s petition asserts that Cochran breached its contract with
   Ayers by “fail[ing] to convey the Property to Ayers as negotiated for under the
   contract,” and the evidence at trial addressed only Cochran’s failure to transfer title
   to the duplex.

         The parties’ sales contract merged with the special warranty deed when Ayers
   accepted the deed’s delivery. See Smith, 824 S.W.2d at 793. The deed alone
   delineates the parties’ rights with respect to the real estate transaction at issue. See
   Devon Energy Prod. Co., 450 S.W.3d at 211; Smith, 824 S.W.2d at 793. Chicago
   Title cannot rely on the contract’s conveyance provisions to redress a failure to
   transfer title. See Devon Energy Prod. Co., 450 S.W.3d at 211; Smith, 824 S.W.2d
   at 793.

III.     EMC’s Summary Judgment Motion

         Cochran asserts that the trial court “erred in granting a judgment in favor of
   EMC” on Cochran’s indemnity claim.

         EMC asserted in its traditional summary judgment motion that (1) it did not
   enter into any indemnity agreements with Cochran; and (2) Cochran acknowledged
   that its remedies were limited to a refund of the purchase price if the foreclosure sale
   was declared invalid. EMC’s no-evidence summary judgment motion asserted that


                                             14
Cochran had no evidence to support its claim for indemnity from EMC. The trial
court granted EMC’s summary judgment motion without specifying the grounds on
which summary judgment was being granted.

      Cochran’s brief does not address the arguments asserted in EMC’s summary
judgment motion. Cochran instead contends that the trial court’s judgment in favor
of Chicago Title depended on the conclusion that the duplex’s foreclosure sale by
EMC was void, and that Cochran therefore is entitled to a return of the money it paid
EMC at the foreclosure sale.

      “When, as in the present case, a movant asserts multiple grounds for summary
judgment, and the trial court does not specify in the order the ground on which
summary judgment was granted, the appellant must negate all grounds on appeal.”
Heritage Gulf Coast Props., Ltd. v. Sandalwood Apartments, Inc., 416 S.W.3d 642,
653 (Tex. App.—Houston [14th Dist.] 2013, no pet.) (citing Star-Telegram, Inc. v.
Doe, 915 S.W.2d 471, 473 (Tex. 1995); Lewis v. Adams, 979 S.W.2d 831, 833 (Tex.
App.—Houston [14th Dist.] 1998, no pet.)). “If the appellant fails to challenge all
grounds on which the judgment may have been granted, the appellate court must
uphold the summary judgment.” Id.

      Cochran’s brief does not address EMC’s arguments in its summary judgment
motion challenging Cochran’s indemnity claim. Cochran’s brief does not address
or provide support for its indemnity claim. Because Cochran failed to challenge the
grounds on which EMC’s summary judgment motion could have been granted, we
are required to affirm the trial court’s order granting summary judgment. See id.

                                   CONCLUSION

      We affirm the trial court’s November 9, 2015 final judgment insofar as it
grants EMC’s motion for summary judgment. We reverse the trial court’s final


                                         15
judgment insofar as it assesses liability against Cochran based on Chicago Title’s
breach of contract and breach of the covenant of seisin claims. We render a take-
nothing judgment in favor of Cochran.




                                     /s/     William J. Boyce
                                             Justice


Panel consists of Justices Boyce, Donovan, and Jewell.




                                        16